Citation Nr: 0628062	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-28 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from February 1946 to 
December 1947.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2003 decision of the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied service connection for 
asbestosis.

A hearing was held at the RO in November 2005 before the 
undersigned Veterans Law Judge (VLJ).  A transcript of the 
proceeding is of record.

This case was advanced on the Board's docket pursuant to 38 
U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).

In December 2005, the Board remanded the appeal to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
development requested on remand was completed, and the case 
was returned to the Board for continuation of appellate 
review.  


FINDING OF FACT

There is no competent evidence that asbestosis, if present, 
had its onset in military service or is otherwise 
attributable to service.  


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letters from 
the RO, dated in February 2004, satisfied the duty to notify 
provisions.  The claimant has been accorded examinations for 
disability evaluation purposes, and there is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issue decided herein.  

While the initial denial of this claim was in December 2003, 
the claimant was thereafter provided an examination and the 
claim was readjudicated after appropriate notice was 
furnished the claimant.  To the extent that VA has failed to 
fulfill any duty to notify or assist the claimant, the Board 
finds that error to be harmless.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at 
Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at 
Subsection (b).  Inhalation of asbestos fibers can produce 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d). 

Analysis

The veteran contends that he was exposed to asbestosis while 
aboard ship in the Navy.  He reports that his duties in the 
Navy included packing steam valves that contained asbestos 
rope, as well as applying asbestos to insulation pipes.  He 
states that he has experienced coughing up of phlegm ever 
since service.  He acknowledges postservice occupational 
exposure to asbestos as a plumber and pipe fitter, but 
nevertheless asserts that he now has asbestosis that is 
attributable, at least in part, to military service.

Service medical records are negative for complaints or 
findings of respiratory defects.  A chest x-ray, performed in 
December 1947 for separation from service, was negative.

A physician, in October 1995, interpreted the results of the 
veteran's chest x-ray for a state occupational pneumoconiosis 
board.  The assessment was that there were insufficient 
pleural or parenchymal changes to establish a diagnosis of 
occupational pneumoconiosis.

Ray A. Harron, M.D., indicated that he is a certified "B- 
Reader" and had reviewed the veteran's chest x-ray taken in 
June 1996.  The chest x-ray was interpreted as showing 
evidence of bilateral parenchymal abnormalities consistent 
with pneumonoconiosis, specifically with asbestosis.

Dominic Gaziano, M.D., in a statement dated in May 1997, 
reported having reviewed the veteran's occupational history 
and a chest x-ray showing findings compatible with mixed dust 
pneumoconiosis, including bilateral asbestosis.  The examiner 
attributed the veteran's asbestosis to occupational exposure.

A September 2003 notation by a VA respiratory therapist 
indicates the veteran had attempted, but was unable to do 
pulmonary function testing (PFT), after experiencing 
dizziness and a tingling in his feet.  Attempts to measure 
lung volume and DLCO were unsuccessful.

A VA pulmonary examination was performed in September 2003.  
The veteran complained of shortness of breath with exertion, 
chronic cough, and production of sputum.  A chest x-ray 
showed no acute cardiopulmonary disease.  A report of a CT 
scan of the lungs was interpreted as showing no significant 
pulmonary fibrosis.  The radiologist also noted several areas 
of nonspecific paraseptal and pleural thickening; also noted 
was minimal pulmonary fibrosis.

The conclusion, based on diagnostic imaging, was that a high 
resolution CT scan and chest x-ray did not show fibrosis.  An 
additional comment was that the veteran's inability to 
complete the PFT and lack of fibrosis made in impossible to 
make an accurate diagnosis at the present time.

The VA pulmonary examiner remarked that the veteran had, 
possibly, a 1 - 1 1/2 year exposure to asbestos on active 
duty.  He also noted the veteran's exposure to asbestos after 
military service.  As well, he mentioned the "B reading" in 
1996 that was reportedly consistent with asbestosis.  He 
mentioned that his final assessment about the origins of the 
veteran's asbestosis depended on the above-mentioned 
diagnostic studies that, in fact, proved to be inconclusive 
because PTF testing could not be accomplished. 

Medical records in the claims file indicate that an adequate 
diagnosis of asbestosis depends largely on a determination 
about the presence or absence of pulmonary fibrosis.  
Although notations by VA clinicians suggest the importance of 
PFT in establishing a diagnosis of asbestosis, other clinical 
notations by private examiners indicate that a diagnosis may 
still be feasibly reached without the benefit of PFT.  

Upon a review of the record, the Board determined that 
results of the September 2003 VA clinician's report were 
simply too equivocal about the etiology of asbestosis, if now 
present, for adjudication purposes.  Accordingly, the Board 
remanded the case to the RO, in December 2005, to obtain 
further medical opinion.  The remand requested a medical 
opinion identifying any current pulmonary now present, as 
well as its etiology.  To that end, a VA pulmonary 
examination was performed in February 2006.  

The VA pulmonary examiner reported the veteran's history and 
recorded clinical findings.  It was the examiner's impression 
that the veteran was a 68 year old man, with a self-reported 
history of asbestos exposure, dyspnea, and cough.  Physical 
examination of the lungs had shown no major findings.  
Pulmonary function tests had not been helpful, as the veteran 
was unable to perform them.  A repeat high resolution CT scan 
of the chest had not shown major pulmonary fibrosis.  There 
was minimal, non-specific pleural thickening.  Overall, based 
on the available data, there was insufficient evidence to 
support a diagnosis of pulmonary asbestosis.  In an April 
2006 addendum notation, the physician stated that the claims 
file had been reviewed.  

A review of the record shows that abnormal changes of the 
lungs, indicative of pulmonary disease, were first verified 
about 50 years after the claimant completed military service.  
Some private clinicians have attributed abnormal changes of 
the lungs to pulmonary asbestosis.  A VA pulmonary examiner, 
who had the benefit of claims file review, determined that 
the available evidence did not support a diagnosis of 
pulmonary asbestosis.  In any event, even assuming that the 
veteran does have asbestosis, there is no medical opinion in 
the record linking his asbestosis to his military service.  

In this case, the veteran's unsubstantiated lay assertion is 
the only evidence linking asbestosis, if now present, to 
military service.  There is no indication from the record 
that he has medical training or expertise.  As a lay person, 
he is not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  No competent medical evidence has 
been presented attributing asbestosis to any event or 
occurrence of service.  

There is no objective evidence demonstrating that asbestosis 
was present during service or that the disorder is linked to 
service.  Hence, there is no basis for a grant of direct 
service connection for asbestosis.  

For these reasons, the claim of service connection for 
asbestosis must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

Service connection for asbestosis is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


